Harrison, O. J.
Action to foreclose a real estate mortgage in which the appellee by cross-petition sought the foreclosure of a mortgage on the property involved, and from a decree favorable to his prayer certain of the parties have perfected this appeal. What is filed with the record here as the bill of exceptions lacks the requisite authentication By the clerk of the trial district court and will not be examined. (See Romberg v. Fokken, 47 Neb. 198; Spurk v. Dean, 49 Neb. 66; Childerson v. Childerson, 47 Neb. 162.)
The cross-petition was sufficient in its statements of facts and prayer to warrant the relief, for which as to it there was a decree, and in the absence of a proper bill of exceptions we cannot examine the questions presented *593by the brief of counsel. (Stuart v. Burcham, 50 Neb. 823.) The decree must be
Affirmed.